DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species (A), the first formula in claim 16 wherein the metal is iridium, in the reply filed on 10/18/2021 is acknowledged. 
After conducting search, the Examiner has determined to withdraw the species election requirement applied on 8/10/2021. Accordingly, the prosecution has been conducted for all four species exhibited in claims 16 and 22 (i.e. Species A, B, C, and D in the Restriction/Election Requirement Office Action of 8/10/2021).

Priority
The present application claims priority to multiple applications. 
The first and the third compounds of claims 16 and 22 are supported by Application 10/880,384 filed on 6/28/2004 which discloses compounds A18B1 ([0207]) and A20B1 ([0237]). However, it appears the second and the fourth compounds of the instant claims 16 and 22 are not supported by Application 10/880,384. The compound A33B1 ([0252]) of Application 10/880,384 is similar to the fourth compound of the instant claims 16 and 22, but they are not identical. The second and fourth compounds of claims 16 and 22 are supported by Application 11/032,887 filed on 1/10/2005, wherein the second and the fourth compounds of paragraph 

Claim Objections
Claims 23-24 are objected to because of the following informalities: 
In claims 16 and 22, the subscript of R1 of the first and the second compounds should be “b”.
In claim 22, Applicant recites “An organic light emitting device …, the organic layer comprising a compound …” Amendments to “An organic light emitting device …, wherein the organic layer comprises a compound …” should read better.
In claims 23-24, Applicant recites “the compounds in the organic layer two have adjacent R1 groups …” It should be “the compounds in the organic layer have two adjacent R1 groups …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16, 21-22, and 26, Applicant recites “m is a value from 1 to a maximum number of ligands that can be attached to the metal M; … the metal M” in claims 16 and 22. Applicant recites “The compound of claim 16, wherein the metal is …” in claim 21. Applicant recites “The OLED of claim 22, wherein the metal is …” in claim 26. It appears that the claim term “the metal” cited above refers to the variable M of the compound structures of claims 16 and 22.
In claims 16 and 22, the variable M is not defined as a metal atom. Even though the compound structures include a variable M, the chemical structures do not limit the variable M to be a metal atom. It can be a non-metal atom such as a carbon atom. Thus, there is insufficient antecedent basis for the limitation of “the metal M” or “the metal”.
For the purpose of prosecution, the Examiner interprets the limitation “the metal M” to mean “M”.
Regarding claims 17-21 and 23-27, claims 17-21 and 23-27 are rejected due to the dependency from claims 16 and 22.

Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 22, Applicant claims four chemical structures in the instant claims 16 and 22. Each of the ligand X and Y has a bond with the M; however, there is no bond 
Furthermore, the claim does not claim the limitation of n. It is unclear whether X and/or Y can be 0 such that the complex becomes a homoleptic complex. Additionally, it is unclear whether the stoichiometric ratios of ligand X and Y to the M is determined independently, or whether the stoichiometric ratio of ligand X to the M and the stoichiometric ratio of ligand Y to the M are same (i.e. when X and Y are the parts of a single bidentate ligand, the stoichiometric ratio of X to the M is same as the stoichiometric ratio of Y to the M).
For the purpose of prosecution, the Examiner interprets the ligand including X and Y in four chemical structures in claims 16 and 22 can be two separate ligands with the stoichiometric ratio of each of which is determined independently, or X and Y can be the parts of a bidentate ligand. The Examiner interprets the subscript n in the four chemical formulas of claims 16 and 22 to mean that n is independently determined for X and Y and can be any integer from 0 to a maximum number of X or Y that can be attached to M.
Regarding claims 17-21 and 23-27, claims 17-21 and 23-27 are rejected due to the dependency from claims 16 and 22.

Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 22, Applicant claims R’, NR’2, OR’, and SR’; however, Applicant does not provide the definition of R’; that is, Applicant does not claim what kind of substituents meet the limitation of R’, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that R’ is independently selected from halo, H, alkyl, alkenyl, alkynyl, heteroalkyl, aralkyl, aryl, and heteroaryl in light of specification (the 4th through 5th lines from the bottom of page 5).
Regarding claims 17-21 and 23-27, claims 17-21 and 23-27 are rejected due to the dependency from claims 16 and 22.

Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23-24, Applicant recites “The OLED of claim 22, wherein the compounds in the organic layer …” However, the independent claim 22 claims “the organic layer comprising a compound selected from the group consisting of …” 
There is insufficient antecedent basis for the limitation of “the compounds”. It is unclear which multiple compounds of the organic layer of claim 22 are referred to for the limitation “the compounds” of claims 23-24. 
For the purpose of prosecution, the Examiner interprets the limitation as “The OLED of claim 22, wherein the compound in the organic layer”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of US Patent 8,426,041 B2 (hereafter Patent ‘041). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 16 and 20, the claim 30 of Patent ‘041 claims a compound as shown below.

    PNG
    media_image1.png
    187
    467
    media_image1.png
    Greyscale
 
, wherein R1 is H or an alkyl having 1-15 carbons; each of R2 is H or an alkyl having 1-15 carbons; 
additionally or alternatively, two R1-2 groups on the same or adjacent ring, together form a 5 or 6-member cyclic group, wherein said cyclic group is cycloalkyl, cycloheteroalkyl, aryl, or heteroaryl; and wherein said cyclic group is optionally substituted by one or more substituents J
each substituent J is independently selected from the group consisting of R', CN, CF3, C(O)OR', C(O)R', C(O)NR'2, NR'2, NO2, OR', SR', SO2, SOR', or SO3R', and additionally, or alternatively, two J groups on adjacent ring atoms form a fused 5- or 6-membered aromatic group; 
each R' is independently selected from H, halo, alkyl, alkenyl, alkynyl, heteroalkyl, aralkyl, aryl, and heteroaryl; 
a is 0, 1, 2, 3, or 4; and bis 0, 1, 2, or 3; M is the metal center; (X-Y) is a photoactive ligand or an ancillary ligand; m is a value from 1 to the maximum number of ligands that may be attached to metal M; m+n is the maximum number of ligands that may be attached to metal M.
The compound of claim 30 of Patent ‘041 has similar structure as the second compound claimed in the instant claim 1. The only difference is that the Markush substituents at J of the compound of claim 30 of Patent ‘041 include CO2R', C(O)R', C(O)NR'2, SO2, SOR', and SO3R'.
The second compound of the instant claim 16 does not allow those substituents; however, the other Markush substituents disclosed in claim 30 of Patent ‘041 at J including R', CN, CF3, NR'2, NO2, OR', and SR' read on the limitations of the J of the instant claim 16.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound disclosed in claim 30 of Patent ‘041 by selecting the substituent at J from unsubstituted or any one of R', CN, CF3, NR'2, NO2, OR', and SR'.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The selection of a substituent from the finite number of alternative substituents would have been one from a finite 
The resultant compound read on all the limitations of claims 16 and 20.

Claims 16, 20-22, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11 of US Patent 8,426,041 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 16 and 21, the claim 8 of Patent ‘041 claims three compounds, as shown below. It is noted that claim 8 of Patent ‘041 specifies M being Ir.

    PNG
    media_image2.png
    280
    781
    media_image2.png
    Greyscale
 
wherein R1 and R2 are independently selected from hydrogen, alkyl, alkenyl, alkynyl, aralkyl, CN, CF3, CO2R', C(O)R', C(O)NR'2, NR'2, NO2, OR', SR', SO2, SOR', SO3R', halo, aryl, heteroaryl, substituted aryl, substituted heteroaryl, or a heterocyclic group; 
R3 is selected from hydrogen, alkyl, alkenyl, alkynyl, aralkyl, aryl, heteroaryl, substituted aryl, substituted heteroaryl, or a heterocyclic group; 
additionally or alternatively, two R groups on the same or adjacent ring, together form a 5 or 6-member cyclic group, wherein said cyclic group is cycloalkyl, cycloheteroalkyl, aryl, or heteroaryl; and wherein said cyclic group is optionally substituted by one or more substituents J; 
each substituent J is independently selected from the group consisting of R', CN, CF3, C(O)OR', C(O)R', C(O)NR'2, NR'2, NO2, OR', SR', SO2, SOR', or SO3R', and additionally, or alternatively, two J groups on adjacent ring atoms form a fused 5- or 6-membered aromatic group; 
each R' is independently selected from H, halo, alkyl, alkenyl, alkynyl, heteroalkyl, aralkyl, aryl, and heteroaryl; 
a is 0, 1, 2, 3, or 4; and bis 0, 1, 2, or 3; M is the metal center; (X-Y) is a photoactive ligand or an ancillary ligand; m is a value from 1 to the maximum number of ligands that may be attached to metal M; m+n is the maximum number of ligands that may be attached to metal M.
The three compounds of Patent ‘041 have similar structure as the first, third, and fourth compounds claimed in the instant claim 1. The only difference is that the Markush substituents at R1, R2, and J of Patent ‘041 include CO2R', C(O)R', C(O)NR'2, SO2, SOR', and SO3R'. 
The compounds claimed in the instant claim 16 do not allow those substituents; however, the other Markush substituents disclosed in Patent ‘041 at R1 and R2 including hydrogen, alkyl, alkenyl, alkynyl, aralkyl, CN, CF3, NR'2, NO2, OR', SR', halo, aryl, heteroaryl, substituted aryl, substituted heteroaryl, or a heterocyclic group and the substituents at J including R', CN, CF3, NR'2, NO2, OR', and SR' read on the limitations of R1, R2, and J of the instant claim 16.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compounds disclosed in claim 8 of Patent ‘041 by selecting each of the substituents at R1 and R2 from any one of hydrogen, alkyl, alkenyl, 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The selection of a substituent from the finite number of alternative substituents would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). 
The resultant compounds read on all the limitations of claims 16 and 21.
Regarding claim 20, the 1st, 2nd, and 3rd compound claimed in the claim 8 of Patent ‘041 reads on all the features of claims 16 and 21 as outlined above.
The three compounds of the claim 8 of Patent ‘041 have similar structure the claimed compound of the instant claim 20. The only difference is that the Markush substituents at R1 and R2 of Patent ‘041 include alkenyl, alkynyl, CN, CO2R', C(O)R', C(O)NR'2, NR'2, NO2, OR', SR', SO2, SOR', and SO3R', which do not read on the limitation of the instant claim 20.
However, the claim 8 of Patent ‘041 teaches that R1 and R2 can be selected from hydrogen, alkyl, aralkyl, halo, aryl, heteroaryl, substituted aryl, substituted heteroaryl, or a heterocyclic group.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified one of the 1st, 2nd, and 3rd
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The selection of a substituent from the finite number of alternative substituents would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). 
The resultant compounds read on all the limitations of claim 20.
Regarding claims 22 and 26, the 1st, 2nd, and 3rd compound claimed in the claim 8 of Patent ‘041 reads on all the features of claims 16 and 21 as outlined above.
Patent ‘041 does not disclose a specific organic light emitting device comprising one of the 1st, 2nd, or 3rd compounds of the claim 8 of Patent ‘041
However, the claim 11 of Patent ‘041 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode, the organic layer comprising a compound comprising a metal center and a ligand coordinated to the metal center wherein the ligand is selected from:

    PNG
    media_image3.png
    204
    683
    media_image3.png
    Greyscale

wherein R1 and R2 are independently selected from hydrogen, alkyl, alkenyl, alkynyl, aralkyl, CN, CF3, CO2R', C(O)R', C(O)NR'2, NR'2, NO2, OR', SR', SO2, SOR', SO3R', halo, aryl, heteroaryl, substituted aryl, substituted heteroaryl, or a heterocyclic group; 
R3 is selected from hydrogen, alkyl, alkenyl, alkynyl, aralkyl, aryl, heteroaryl, substituted aryl, substituted heteroaryl, or a heterocyclic group; 
additionally or alternatively, two R groups on the same or adjacent ring, together form a 5 or 6-member cyclic group, wherein said cyclic group is cycloalkyl, cycloheteroalkyl, aryl, or heteroaryl; and wherein said cyclic group is optionally substituted by one or more substituents J; 
each substituent J is independently selected from the group consisting of R', CN, CF3, C(O)OR', C(O)R', C(O)NR'2, NR'2, NO2, OR', SR', SO2, SOR', or SO3R', and additionally, or alternatively, two J groups on adjacent ring atoms form a fused 5- or 6-membered aromatic group; 
each R' is independently selected from H, halo, alkyl, alkenyl, alkynyl, heteroalkyl, aralkyl, aryl, and heteroaryl; 
a is 0, 1, 2, 3, or 4; and bis 0, 1, 2, or 3
The 1st, 2nd, and 3rd compounds of Patent ‘041 are within the limitation of the compound in the organic layer of the organic light emitting device disclosed in claim 11 of Patent ‘041.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the 1st, 2nd, or 3rd compound disclosed in claim 8 of Patent ‘041 by incorporating the compound into the organic layer of the organic light emitting device disclosed in claim 11 of Patent ‘041, as taught by the claim 11 of Patent ‘041.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, any of the1st, 2nd, or 3rd compound disclosed in claim 8 of Patent ‘041 are encompassed by the compound disclosed in claim 11 of Patent ‘041. The substitution of compounds encompassed by the same general formula would have been one known element for another known element and would st, 2nd, or 3rd compound disclosed in claim 8 of Patent ‘041 would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides an organic light emitting device that includes an anode, a cathode, and an organic layer disposed between the anode and cathode, wherein the organic layer comprises one of the 1st, 2nd, or 3rd compound of the claim 8 of Patent ‘041.
The device reads on all the limitations of claims 22 and 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen et al. (“Pyridinium-Derived N-Heterocyclic Carbene Complexes of Platinum: Synthesis, Structure and Ligand Substitution Kinetics”, J. Am. Chem. Soc. 2004, vol. 126, page 8247-8255, hereafter Owen).
Regarding claims 16 and 21, Owen discloses Compound 3c’’’ (Scheme 4 on page 8251) as shown below.

    PNG
    media_image4.png
    225
    533
    media_image4.png
    Greyscale

The Compound 3c’’’ has identical structure as the second compound of the instant claim 16, wherein R1 is NR’2 (R’ is CH3); R2 is hydrogen; a is 0; b is 1; X is CH3; Y is DMSO; n is 1; and m is 1.

Claims 16 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piro et al. (“Pyridinium-derived N-heterocyclic carbene ligands: syntheses, structures and reactivity of N-(20-pyridyl)pyridin-2-ylidene complexes of nickel(II), palladium(II) and platinum(II)”, Polyhedron 2004, vol. 23, page 2797-2804, hereafter Piro).
Regarding claims 16 and 20-21, Piro discloses Compound 3a (Scheme 1 on page 2802; the left structure in the figure below).

    PNG
    media_image5.png
    405
    764
    media_image5.png
    Greyscale

Owen discloses the Compound 3a as shown above left, but the double bond within the top pyridine ring and the single bond between the top pyridine ring and the metal center Pd can be rearranged similarly as in Compound 3a’ due to the π electron resonance. Compound 3 and Compound 3a’ are an identical compound but they are just different exhibitions of a single compound.
The Compound 3a’ has identical structure as the second compound of the instant claim 16, wherein R1 is alkyl (tert-butyl); R2 is hydrogen; a is 0; b is 1; the right-hand side ligand including X and Y is an acetylacetone ligand; n is 1; and m is 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786